Mr. Justice Scholfield delivered the opinion of the Court: It has been held many times in this court, that where the evidence is not contained in depositions duly taken and filed in the case, and there is no report of a master in chancery, embodying the evidence taken and heard on the trial, on file in the case, it is incumbent on the party seeking to sustain the decree to preserve the evidence in the record, either by a recital in the decree of the facts proved, or by a bill of exceptions, or certificate of evidence reciting the evidence given on the hearing, filed in the case, and thus made part of the record, and that when no evidence has been preserved sustaining the decree, in any of the modes indicated, it must be reversed. (White v. Morrison, 11 Ill. 365; Ward v. Owens et al. 12 id. 283; Waugh et al. v. Robbins, 33 id. 181; Mason et al. v. Bair, id. 194; Smith v. Newland, 40 id. 100.) The court here finds “that the complainant is entitled to the relief in his said bill of complaint and supplemental bill of complaint prayed for;” yet, so far as the record discloses, this is without a particle of evidence to warrant it. The decree is reversed and the cause remanded.' Decree reversed.